Citation Nr: 1823361	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-36 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include insomnia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to February 1968 and November 1973 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes the Veteran's claim was initially adjudicated as a claim for service connection for insomnia.  A claim for service connection encompasses claims for all disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the medical evidence discussed below and Clemons, the Board has characterized the Veteran's claim broadly as an acquired psychiatric disorder.


FINDINGS OF FACT

1.  Insomnia disorder was caused by service.

2.  Anxiety disorder, unspecified, was caused by service.


CONCLUSION OF LAW

1.  Insomnia disorder was incurred in service. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Anxiety disorder, unspecified, was incurred in service. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

i.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ii.  Analysis

The RO denied service connection for insomnia, noting that there was once in-service treatment for insomnia, but that there was no evidence of a current diagnosis of insomnia.  The RO also relied on a November 2009 examination report.  The examiner noted the Veteran's service records reveal he was recommended for group therapy in 1978 after he was found to have "insomnia due to situational anxiety".  The examiner stated he could not resolve the issue of whether insomnia is related to service without resorting to mere speculation, because "insomnia can be due to a multitude of causes and it is impossible to pinpoint whether insomnia was caused by or aggravated in military service; it is also impossible to determine whether service connected mental disorders have any relation to insomnia."  

However, a review of the record reveals frequent in-service and post-service sleeping problems that were not addressed by the RO.  The Veteran's July 1994 separation examination includes a notation of a history of frequent trouble sleeping due to anxiety.  Furthermore, the Veteran's service treatment records support more than one episode of anxiety, as the Veteran's separation examination notes the Veteran took medication for acute to chronic anxiety panic attacks.  Also, for example, the Veteran was seen by a therapist is November 1991 and diagnosed with adjustment disorder with anxiety.  See January 10, 1992 service treatment record.

During the pendency of his claim, the Veteran has been diagnosed with insomnia disorder and anxiety disorder, unspecified.  See, e.g., March 17, 2010 treatment record and October 2017 disability benefits questionnaire.   A physician at a military clinic provided an opinion as follows:  

A review of this patient's military medical history, previous symptom presentation (and treatment), as well as, the chronicity of his anxiety syndrome and persistent insomnia is consistent with a clear connection to his active duty service period and in my professional opinion is clearly a line of duty condition, exacerbated by the demands of his military duties. There is no evidence that these conditions were pre-existing in relation to his military service.

See March 17, 2010 treatment note.

The record contains opinions for and against the Veteran's claim.  However, the Board finds the March 2010 medical opinion to have more probative value, as the rationale provided by the November 2009 examiner is incomplete.  Although the Board can accept an examiner's statement that an opinion cannot be provided without resorting to speculation, "it must be clear that this is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner."  Sharp v. Shulkin, 29 Vet. App. 26, 29 (2017) (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  The examiner did not provide sufficient information for the Board to draw such a conclusion.  The Board places greater probative weight on the opinion offered by the military clinic physician who noted a review of the military medical history and found that the insomnia and anxiety onset in service and continued to the present. 

In light of the above, the weight of the evidence favors the Veteran's claim and service connection for insomnia disorder and anxiety disorder is warranted.


ORDER

Entitlement to service connection for insomnia disorder is granted.

Entitlement to service connection for anxiety disorder, unspecified, is granted.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


